Citation Nr: 1427013	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-48 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a July 23, 2010, decision of the Board of Veterans' Appeals (Board) denying service connection for heart murmur should be revised or reversed based on clear and unmistakable error (CUE).

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from July 1, 2009 to April 9, 2013.   

3.  Entitlement to a disability rating in excess of 50 percent for PTSD since April 9, 2013.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served from April 1970 to July 1973.   

The rating claims are before the Board on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The CUE claim was alleged in a December 2012 letter from the Veteran's representative.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 .

In July 2013, the Board denied the rating claims.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the July 2013 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

The Veteran claims entitlement to service connection for hypertension secondary to PTSD.  Although the claim was referred to the agency of original jurisdiction (AOJ) in the February 2013 remand and the July 2013 decision, it has still not been adjudicated.  Thus, it is again referred to the AOJ for disposition.  

In June 2013, the Veteran communicated a desire to reopen the previously denied claim of entitlement to service connection for a heart murmur by submitting evidence which purports to be a faxed copy document generated by the National Guard Bureau in Washington, D.C.  The date on the document appears to be June 26, 1973. 

The document directs that the Veteran be discharged from the Air National Guard and Air Force Reserve by reason of physical disability.  The physical disabilities alleged to be the reasons for discharge are typed onto the document, and are listed as "pheumatic heart disease.  Mitral in sufficiency.  TachyCardiac. [sic]"  

A notation in the bottom right corner of the document states that a medical report was originally attached to the document.  The attached report was not included with the Veteran's submission.  

The date at the top right appears to have been typed over.  The "t" at the end of "heart" appears to have been written in with ink; it also appears to be covering another letter.  The large C in "TachyCardiac" also appears to have been written in with ink.

Notations at the top of the faxed document indicate that it was faxed by the Office of Congresswoman Louise Slaughter on February 6, 2006, at a time when an appeal for service connection for a heart murmur was active.  The appeal was denied by the Board in March 2006; the Veteran did not file a motion for reconsideration.  He did not disclose the existence of the document after appealing the Board's decision to the Court.  He did not disclose it when the parties agreed to remand the matter to the Board in February 2007.  He did not disclose it during the three years that the claim was undergoing additional development at the AOJ, nor did he disclose it when the claim was denied in July 2010.   The Veteran did not make his representative aware of the document in his December 2012 motion for CUE. 

The unusual alterations and failure to properly spell or identify the Veteran's disqualifying disabilities; the failure to submit the medical evidence that accompanied the document; and the failure to timely disclose the document, which strongly supports the Veteran's claim, gives rise to a suspicion that the document has been altered to support the Veteran's claim to reopen service connection for a heart murmur. 

Nevertheless, a claim must for reconsideration for service connection for a heart murmur must be referred to the AOJ for adjudication.  

The rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The correct facts, as they were known at the time of the July 23, 2010 denial of service connection for heart murmur, were before the Board and the statutory and regulatory provisions existent at the time were correctly applied.  


CONCLUSION OF LAW

The criteria for revision of the July 23, 2010, Board decision denying service connection for heart murmur on the basis of CUE are not met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 


Law and Regulations

A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

A CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).




Analysis

In a December 2012 statement, the Veteran's representative alleged that there was CUE in the July 23, 2010 Board decision to deny service connection for a heart murmur.  Specifically, he asserted that the Board failed to assist the Veteran in obtaining service treatment records which would have shown that the Veteran was hospitalized for rheumatic fever, and that it failed to assist the Veteran by obtaining service personnel records that may shed light on the reasons for the Veteran's discharge.  

A failure of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact; and an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  

The Veteran's representative also asserted that the Board did not provide adequate reasons and bases for finding that the statements submitted by the Veteran and others lacked credibility.  However, a belief that the decision improperly weighed and evaluated the evidence of record is not CUE.  See 38 C.F.R. §§ 20.1403(d)(2), (3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The Veteran has not identified any other CUE in the July 23, 2010 decision.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and revision based on CUE is not warranted.


ORDER

There is no basis to revise or reverse the July 23, 2010 Board decision denying entitlement to service connection for a heart murmur based on CUE; the appeal is denied.



REMAND

In the recent Joint Motion, the parties agreed that the most recent VA mental disorders examination, conducted in April 2013, is inadequate for rating purposes.  Remand is required so that a new examination may be scheduled.

Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since February 2013.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a Global Assessment of Functioning score. 

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


